ROBB, Associate Justice.
Appeal from a decision of the Commissioner of Patents, refusing to allow certain claims covering a machine for manufacturing cigars, a number of claims having been allowed.
Claims 1 and 11 are illustrative of the several claims and axe here reproduced:
“1. In a cigar machine, the combination, with means for concentrating a bunch to give it temporary set without closing draft passages or producing exterior ridges, of means associated with said concentrating means for immediately applying a wrapper to the concentrated bunch.”
“11. In a cigar machine, the combination, with means for concentrating a bunch to give it temporary set without closing draft passages or producing exterior ridges, of means associated with said concentrating means for immediately applying a wrapper to the concentrated bunch, and means for transporting the bunch from said concentrating means to said wrapper-applying means, and the resultant cigar from 'said wrapper-applying means to a suitable delivery position.”
The claims were rejected on two references — Lacroix, No. 1,128,989, February 16, 1915; and Tyberg, No. 1,075,172, October 7, 1913. The Lacroix patent covers a cigar-making machine very similar to applicant’s,' while the Tyberg patent shows a machine for wrapping cigar bunches, which form of wrapping mechanism applicant employs in his ma- • chine. It is contended that applicant’s machine differs from the machine of Lacroix, in that the bunch is “concentrated” and not compressed ; that in a compressed bunch the draft passages of the cigar are liable to be closed, and the cigar, of course, rendered unfit for use; and that applicant has overcome this difficulty by concentrating the bunch.
The Patent Office tribunals have held that the difference between “compression” and “concentration” is the result of employing a less quantity of filler; in other words, that, if Lacroix should employ the same quantity of filler as is employed by applicant, his machine would do substantially the same work. In the machines of both Lacroix and applicant, the bunch is molded in a form to which heat is applied. The Commissioner said: “Applicant is not entitled to claims which read directly on an old device, which is capable of producing his cigars and will necessarily produce the same product if the right quantity of filler is used.”
A careful reading of applicant’s brief, in connection with his oral argument, has failed to convince us that the Patent Office erred in rejecting the claims involved, and the decision therefore is affirmed.
Affirmed.